Citation Nr: 1801400	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before a Veterans Law Judge (VLJ) in June 2014, and a transcript of the hearing has been associated with the claims file.  Additionally, because the VLJ who conducted the previous Board hearing is unavailable, the Veteran was afforded the opportunity for an additional hearing before the Board in July 2017; however, that same month, the Veteran indicated that he did not desire an additional hearing before the Board.  

This matter was previously remanded by the Board for additional development in August 2014, December 2015, and December 2016.  As there has been substantial compliance with the prior remand directives regarding the Veteran's claim, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Bilateral hearing loss disability did not have onset during active service, sensorineural hearing loss did not manifest within one year of service discharge and bilateral hearing loss disability is not otherwise related to active service.  




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

To the extent that the December 2015 Informal Hearing Presentation (IHP) asserts that the February 2017 addendum opinion is inadequate and contradictory, the Board finds such argument to be without merit.  As discussed further herein, the February 2017 addendum opinion properly addressed the directives of the December 2016 Board remand and was based upon consideration of the Veteran's claims file, the Veteran's reported history, and all relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document complaints, treatment, or diagnosis of bilateral hearing loss.  Notably, physical examinations upon enlistment and discharge do not document bilateral hearing loss as defined by VA regulation, and the Veteran denied relevant symptoms within concurrent reports of medical history.  Id.  Although hearing loss is not shown in-service, the Veteran's DD Form 214 documents his military occupational specialty (MOS) as a combat engineer, which indicates a high probability of noise exposure; therefore, VA has conceded that he was likely exposed to hazardous noise during active service.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post-service VA treatment records document a current hearing loss disability during the pendency of the Veteran's claim, see 38 C.F.R. § 3.385; however, such records do not document a bilateral hearing loss disability with onset during the one year from service discharge in June 1970 to June 1971, and as such, presumptive service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss on a direct basis, as there is no probative evidence of a nexus between the Veteran's current bilateral hearing loss and his active service, to include noise exposure therein.  

As discussed in prior Board remands, previous VA opinions in February 2011, November 2014, and February 2016 have been found to be inadequate to adjudicate the Veteran's claim.  Specifically, the February 2011 opinion was based in significant part on a determination that the Veteran did not demonstrate hearing loss at separation.  See Ledford, 3 Vet. App. at 89; see also Hensley, 5 Vet. App. at 159.  The November 2014 VA opinion was based upon a lack of documented hearing loss disability until many years after separation from service, which is probative evidence that weighs against a finding that the Veteran's hearing loss first manifested during active service or within one year of service discharge, see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); however, the examiner significantly failed to consider the Veteran's competent statements of hearing problems since active service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Finally, the February 2016 opinion noted the Veteran's exposure to hazardous noise during active service; however, the examiner incorrectly stated that the Veteran had post-service occupational noise exposure in a sawmill without hearing protection, despite the Veteran's consistent reports that he had in fact worn hearing protection during such employment.  

Following the most recent December 2016 Board remand, VA obtained an additional addendum opinion in February 2017.  At that time, a VA contract examiner thoroughly reviewed the Veteran's claims file and properly considered the Veteran's noise exposure during active service in addition to his reports of utilizing hearing protection during his post-service employment at a sawmill and ultimately concluded that the Veteran's claimed bilateral hearing loss was less likely than not incurred in or caused by active service, including noise exposure.  

The Board finds that the February 2017 VA opinion is entitled to great probative weight as it was based upon a thorough review of the claims file and properly acknowledged the deficiencies identified by prior Board remands, including consideration of the Veteran's lay and military history; moreover, it is well-supported by a reasoned rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran's lay statements of record, including his June 2014 Board hearing testimony, are probative evidence insofar as they report observable symptoms, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent such statements attempt to diagnose bilateral hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge, such statements are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, the diagnosis of a hearing loss disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing loss disability for VA purposes, including within one year of service discharge, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

Similarly, to the extent that lay evidence of record asserts that the Veteran's current bilateral hearing loss is etiologically related to his active service, to include conceded noise exposure, such statements are of little probative value.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that the Veteran has reported bilateral hearing loss since active service, such statements are inconsistent with the additional evidence of record, including VA treatment records which first document hearing related complaints in October 2008, in addition to the Veteran's concurrent report of left ear hearing loss five or six years before which he did not associate with any specific incident.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The fact that the Veteran's first documented complaints of hearing loss occurred in October 2008, with reported onset five or six years before, is probative evidence that his claimed disability has onset many years after active service.  See Maxson, 230 F.3d at 1333.  Additionally, his October 2008 lay statements, rendered in the context of VA treatment, are of more probative value than his subsequent statements made in the context of his claim for VA compensation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

In conclusion, the most probative evidence of record weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss disability is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


